FOX, Justice,
dissenting, in which DAVIS, Justice, joins.
[¶58] I respectfully dissent. I would find that the district court abused its discretion when it found that the statements DV made to Ms. Hoffman fit under the hearsay exception for statements made for purposes of medical diagnosis or treatment. W.R.E. 803(4).
[¶59] Ms. Hoffman was one of three school personnel who questioned DV in order to determine what had occurred. There was no indication that DV believed Ms. Hoffman was providing medical care, and there is no evidence that Ms. Hoffman provided DV any medical care. I would tend to agree with the majority when it states “that Ms. Hoffman was engaged in the diagnosis and treatment of child abuse,” however, child abuse is a crime, not a medical condition. As one leading commentator has observed, the medical diagnosis and treatment exception is based “on the process of providing conventional medical care, which requires doctors to learn basic facts from patients, and not on the process of providing social remedies aimed at detecting abuse, identifying and punishing abusers, and preventing further mistreatment.” Christopher B. Mueller & Laird C. Kirkpatrick, Federal Evidence § 8:75 (4th ed. June 2013).
[¶60] We allow certain exceptions to the general rule against hearsay, “exceptions [which] were generally designed to encompass situations in which the four hearsay dangers are substantially lessened, and thus in effect the hearsay statements assume a greater degree of trustworthiness.” Hopkinson v. State, 632 P.2d 79, 129 (Wyo. 1981), cert. denied, 455 U.S. 922, 102 S.Ct. 1280, 71 L.Ed.2d 463 (1982) (citing 4 Louisell & Mueller, Federal Evidence, § 14, at 69-70 (1980)). The trustworthiness associated with the medical diagnosis and treatment exception is based on “the likelihood that the declarant was motivated to tell the truth by the belief that the effectiveness of the treatment depended upon the accuracy of the information relayed.” McLaury v. State, 2013 WY 89, ¶ 10, 305 P.3d 1144, 1146 (Wyo. 2013) (citing Oldman v. State, 998 P.2d 957, 961 (Wyo. 2000)). But here, the declarant, DV, was acting out a story, mostly in response to questioning by her paraprofessional, Ms. Sanchez, and there is nothing at all to indicate that she was motivated to tell the truth so that Ms. Hoffman could treat her. To the contrary, as the district court found, Ms. Hoffman “did not undertake a physical examination of D.V.,” and after the interview with school personnel, DV was sent to the SANE nurse for examination.
[¶61] The majority relies on Goldade v. State, a case in which this Court affirmed the admission of medical treaters’ testimony regarding the abused child’s identification of her abuser, 674 P.2d 721, 724 (Wyo. 1983), cert. denied, 467 U.S. 1253, 104 S.Ct. 3539, 82 L.Ed.2d 844 (1984), even though we recognized “the general rule that statements attributing fault usually are not admissible under rules identical to Rule 803(4).” Id. at 725. There, we found that “the function of the court must be to pursue the transcendent goal of addressing the most pernicious social ailment which afflicts our society, family abuse, and more specifically, child abuse.” Id. at 727. We felt that important policy consideration justified a “liberal interpretation” of W.R.E. 803(4), “insofar as it applies in child abuse cases.” Id. While I share the Goldade Court’s profound alarm regarding child abuse, I believe that we should address that concern, while adhering to our obligation to the rule of law, by adopting a rule that fits, rather than straining the rule we have.4 See, *887e.g., Sharp v. Commonwealth, 849 S.W.2d 542, 546 (Ky. 1993) (“There may be a temptation among judges to let pity for small children who may have been victimized by vi-eious adults overcome their duty to enforce the rules of evidence.”); State v. Myatt, 237 Kan. 17, 697 P.2d 836, 842 (1985) (“The problem with ‘stretching’ the existing exceptions in this manner is the destruction of the certainty and integrity of the exceptions.”).
[¶62] Several states have already adopted such a rule. In Ohio v. Clark, — U.S. -, 135 S.Ct. 2173, 192 L.Ed.2d 306 (2015), the case relied upon by the majority in its diseussion of the confrontation clause, the child victim’s statements were admitted under Ohio Rule of Evidence 807, which the Court noted “allows the admission of reliable hearsay by child abuse victims.” Clark, — U.S. -, 135 S.Ct. at 2178.5 Other states have *888similar rules or statutes which allow for hearsay statements by children in abuse cases, while requiring various safeguards to ensure their reliability.6 See Robert G. Marks, Should We Believe the People Who Believe the Children?: The Need for A New Sexual Abuse Tender Years Hearsay Exception Statute, 32 Harv. J. on Legis. 207, 237, 252-54 (1995) (proposing a model statute which “balances the prosecutorial necessity of admitting trustworthy hearsay, the values inherent in the Confrontation Clause, and the current hearsay rules and exceptions,” and noting that “most states have enacted specific statutes under which child hearsay — not otherwise admissible under the state’s other hearsay exceptions — would be admissible”).
[¶63] Compliance with ‘the rules of evidence, of course, does not necessarily resolve confrontation clause issues, which must be analyzed independently of the rules of evidence governing hearsay. See, e.g., People v. Moreno, 160 P.3d 242, 246 (Colo. 2007) (finding that previous revision of Colorado statute, Colo. Rev. Stat. Ann. § 13-25-129, allowing out-of-court statements of child sex abuse victims, to the extent it allows admission of testimonial statements without an opportunity for cross-examination, “violates the confrontation guaranty of the Sixth Amendment”) (citing Crawford v. Washington, 541 U.S. 36, 68, 124 S.Ct. 1354, 1374, 158 L.Ed.2d 177 (2004)); Grabau v. Dep’t of Health, Bd. of Psychology, 816 So.2d 701, 709 (Fla. Dist. Ct. App. 2002) (prior version of Florida statute denies due process); State in Interest, of A.R., 447 N.J.Super, 485, 149 A.3d 297, 319 (2016) (child’s statements were testimonial and violated confrontation clause, even though admissible under New Jersey Rule of Evidence 803(c)(27)).‘Here, the majority correctly concludes that the confrontation clause is not violated, where the hearsay statements were not testimonial. However, because we do not have a rule that would permit the admission of DV^s hearsay statements to the three school officials, I would reverse and remand for a new trial.

. [M]any commentators have expressed concern that in the course of laudable efforts to combat child abuse, prosecutors, courts, and others have occasionally overreached. See, e.g., Michael H. Graham, The Confrontation Clause, the Hearsay Rule, and Child Sexual Abuse Prosecutions: The State of the Relationship, 72 Minn.L.Rev. 523, 529 n.26 (1988) ("The successful prosecution of child sexual abuse cases should not be permitted to distort the hearsay exception for statements *887for medical diagnosis or treatment. Almost anything is relevant to the diagnosis or treatment of psychological well being, and far too many untrustworthy statements are relevant to preventing repetition of the abuse.”); Robert P. Mosteller, Child Sexual Abuse and Statements for the Purpose of Medical Diagnosis or Treatment, 67 N.C.L.Rev. 257, 258 (1989). (Applications of medical diagnosis or treatment exception in child abuse cases "have tended to expose the thinness of the justification for extending the exception to statements made without any view toward treatment.”)
7 Handbook of Fed. Evid. § 803:4 (7th ed. Nov. 2016 update) § 803:4 Rule 803(4): statements made for purposes of medical diagnosis or treatment. See also Robert P. Mosteller, The Maturation and Disintegration of the Hearsay Exception for Statements for Medical Examination in Child Sexual Abuse Cases, 65-WTR Law & Contemp. Probs. 47 (Winter 2002).


. Evid R 807 Hearsay exceptions; child statements in abuse cases
(A) An out-of-court statement made by a child who is under twelve years of age at the time of trial or hearing describing any sexual act performed by, with, or on the child or describing any act of physical violence directed against the child is not excluded as hearsay under Evid.R. 802 if all of the following apply;
(1)The court finds that the totality of the circumstances surrounding the making of the statement provides particularized guarantees of trustworthiness that make the statement at least as reliable as statements admitted pursuant to Evid.R. 803 and 804. The circumstances must establish that the child was particularly likely to be telling the truth when the statement was made and that the test of cross-examination would add little to the reliability of the statement. In making its determination of the reliability of the statement, the court shall consider all of the circumstances surrounding the making of the statement, including but not limited to spontaneity, the internal consistency of the statement, the mental state of the child, the child's motive or lack of motive to fabricate, the child’s use of terminology unexpected of a child of similar age, the means by which the statement was elicited, and the lapse of time between the act and the statement. In making this determination, the court shall not consider whether there is independent proof of the sexual act or act of physical violence.
(2) The child’s testimony is not reasonably obtainable by the proponent of the statement.
(3) There is independent proof of the sexual act or act of physical violence.
(4) At least ten days before the trial or hearing, a proponent of the statement has notified all other parties in writing of the content of the statement, the time and place at which the statement was made, the identity of the witness who is to testify about the statement, and the circumstances surrounding the statement that are claimed to indicate its trustworthiness.
(B) The child's testimony is "not reasonably obtainable by the proponent of the statement” under division (A)(2) of this rule only if one or more of the following apply:
(1) The child refuses to testify concerning the subject matter of the statement or claims a lack of memory of the subject matter of the statement after a person trusted by the child, in the presence of the court, urges the child to both describe the acts described by the statement and to testify.
(2) The court finds all of the following:
(a) the child is absent from the trial or hearing;
(b) the proponent of the statement has been unable to procure the child’s attendance or testimony by process or other reasonable means despite a good faith effort to do so;
(c) it is probable that the proponent would be unable to procure the child's testimony or attendance if the trial or hearing were delayed for a reasonable time.
(3) The court finds both of the following
(a) the child is unable to testify at the trial or hearing because of death or then existing physical or mental illness or infirmity;
(b) the illness or infirmity would not improve sufficiently to permit the child to testify if the trial or hearing were delayed for a reasonable time.
The proponent of the statement has not established that the child’s testimony or attendance is not reasonably obtainable if the child's refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of the statement for the purpose of preventing the child from attending or testifying.
*888(C) The court shall make the findings required by this rule on the basis of a hearing conducted outside the presence of the jury and shall make findings of fact, on the record, as to the bases for its ruling.
Ohio R. Evid. 807.


. See, e.g., Alaska Stat. Ann. § 12.40.110 (West 2017) Hearsay evidence in prosecutions for sexual offenses', Cal. Evid. Code § 1228 (West 2017) Admissibility of certain out-of-court statements of minors under the age of 12; establishing elements of certain sexually oriented crimes; notice to defendant; Cal. Evid. Code § 1360 (West 2017) Statements describing an act or attempted act of child abuse or neglect; criminal prosecutions; requirements; Colo. Rev. Stat. Ann, § 13-25-129 (West 2017) Statements of child victim of unlawful sexual offense against a child or of child abuse — hearsay exception', Del. Code Ann. tit. 11, § 3513 (West 2017) Hearsay exception for child victim’s or witness’s out-of-court statement of abuse; Fla. Stat. Ann. § 90.803(23) (West 2017) Hearsay exception; statement of child victim', Ind. Code Ann. § 35-37-4-6 (West 2017) Application of section; "protected person” defined; applicable offenses; admissibility of statement or videotape; notice to defendant; jury instructions; hearing as evidence; Mass. Gen. Laws Ann. ch, 233, § 81 (West 2017) Criminal proceedings; out-of-court statements describing sexual contact; admissibility', Minn. Stat. Ann. § 595.02 Subd. 3 (West 2017) Certain out-of-court statements admissible; Miss. R. Evid. 803(25) (West 2017) Tender Years Exception; Mo. Ann. Stat, § 491.075 (West 2017) Statement of child under fourteen or vulnerable person admissible; Mont, Code Ann. § 46-16-220 (West 2017) Child hearsay exception — criminal proceedings; Nev. Rev. Stat. Ann, § 51,385 (West 2017) Admissibility; notice of unavailability or inability of child to testify; NJ. R. Evid, 803(c)(27) (West 2017) Statements by a Child Relating to a Sexual Offense; Okla. Stat. Ann. tit, 12, § 2803,01 (West 2017) Statements of children not having attained 13 years or incapacitated persons describing acts of physical abuse or sexual contact — Admissibility in criminal and juvenile proceedings; Or. R. Evid. 803(18a) (West 2017) Hearsay exception; availability of declarant immaterial; 42 Pa. Cons. Stat. § 5985.1 (LexisNexis 2017) Admissibility of certain statements; S.C. Code Ann. § 17-23-175 (West 2017) Admissibility of out-of-court statement of child under twelve; determination of trustworthiness; notice to adverse party; S.D. Codified Laws § 19-19-806.1 (West 2017) Statement by child under age thirteen or child with developmental disability regarding sex crime, physical abuse, or neglect; Utah R. Crim. P. 15.5 (West 2017) Out of Court Statement and Testimony of Child Victims or Child Witnesses of Sexual or Physical Abuse — Conditions of Admissibility; Vt. R. Evid. 804a (West 2017) Hearsay Exception; Putative Victim Age 12 or Under; Person with a Mental Illness or Developmental Disability; Wash, Rev. Code Ann, § 9A.44.120 (West 2017) Admissibility of child’s statement — Conditions.